Citation Nr: 1643586	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  07-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for muscle spasms of the thoracic spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2001 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran now resides in Alabama, so the matter is now handled by the RO in Montgomery, Alabama.   

In May 2010, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In July 2010 and October 2011, the Board remanded this matter for further development.

In a March 2016 rating decision, the RO increased the rating for the Veteran's thoracic spine disability to 20 percent disabling, effective January 31, 2005.  Although an increased rating has been assigned for the entire appeal period, the issue remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Board notes that the Veteran is represented by The American Legion.  Along with the original claim form, the Veteran filed an appointment of The American Legion as representative.  See August 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In June 2010, the Veteran filed an appointment of Disabled American Veterans as representative.  See June 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  The Veteran recently filed an appointment of The American Legion as representative again.  See July 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds the Veteran's claims must be remanded for a new VA examination to fully address the current symptomatology of his service-connected thoracic spine disability.

In Correia v. McDonald, 28 Vet. App. 158, 165 (2016), the United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2015).

The Veteran was last provided a VA examination to assess the nature and severity of his thoracic spine disability in September 2015.  However, the examination did not include assessment of both active and passive range of motion in weight bearing and nonweight bearing.  In addition, clarification is needed regarding other aspects of the examination.  The VA examiner noted that the Veteran experienced symptoms of less movement than normal due to ankylosis, disturbance of locomotion, interference with sitting, and interference with standing.  The VA examiner opined that the Veteran's thoracic spine disability did not result in functional limitations impacting the Veteran's ability to work, but did not address the severity of these additional contributing factors of disability.  The VA examiner also did not address the Veteran's lay statements that he was unable to twist and unable to engage in lifting.  In a February 2016 addendum, the September 2015 VA examiner opined that the Veteran's combined service-connected disabilities limited his ability to engage in physical work but did not affect his ability to engage in sedentary work.  The VA examiner did not address the limitations caused solely by the Veteran's thoracic spine disability.  In light of these deficiencies in the September 2015 examination, remand for a new VA examination is warranted.

With respect to the Veteran's claim for entitlement to a TDIU, an award of TDIU requires that certain percentage criteria be met.  See 38 C.F.R. § 4.16(a) (2015).  Accordingly, the Veteran's TDIU claim is "inextricably intertwined" with the issue of entitlement to a higher rating for muscle spasms of the thoracic spine.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from June 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

2. Obtain any additional VA treatment records, including those dated from June 2016 to the present.

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected thoracic spine disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should describe the current nature and severity of all manifestations of the Veteran's service-connected back disability, including consideration of incapacitating episodes due to Intervertebral Disc Syndrome.  The joint should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing.  The examiner should specifically indicate whether such disability results in neurologic impairment, to include radiculopathy of either lower extremity.  If so, the examiner should identify the nerve involved and describe the nature and severity of such symptomatology, to include whether such results in mild, moderate, or severe incomplete paralysis, or complete paralysis, of the affected nerve.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected back disability in terms of the functional limitations caused by the disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected back disability, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

All opinions expressed should be accompanied by supporting rationale.

4. After completing the above, the Veteran's claims, including the claim for entitlement to a TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

